DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,924,546.  This is a statutory double patenting rejection.

Allowable Subject Matter
Claims 1-20 are objected to as being allowable if amended to overcome the statutory double patenting rejection above.

The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art is Jeide et al. (U.S. Pat. App. Pub. 2009/0282125), hereinafter Jeide.

	Regarding exemplary claim 1, Jeide disclosed a mobile computing device (mobile device, ¶[0045]) comprising:
	at least one memory (memory, ¶[0162]) comprising mobile application instructions (instructions, ¶[0163]) and a state container (email/data objects, ¶[0045]);
	a graphics processing unit (GPU) (display interface, Fig. 12, element 1202); and
	at least one processing device configured for executing the mobile application instructions (processor, ¶[0161]), wherein the mobile application instructions cause the at least one processing device to perform operations of:
		creating, while in an offline mode such that the mobile computing device is disconnected from a remote application server (mobile device offline/disconnected, ¶[0108], [0110]), a local update packet corresponding to the state container, the local update packet associated with a first timestamp (creating packets, i.e., local update packets, of information corresponding to deduced events related to email messages, i.e., state container, ¶[0115]; examining the chronology of packets, ¶[0119], inherently requiring a packet timestamp);
		storing the local update packet in the memory of the mobile computing device (mobile device generating packets, ¶[0115], inherently storing the packets in memory);
 		detecting an availability of a wireless network (evaluating if the mobile device is offline, ¶[0136]);
		establishing, via the wireless network, a network connection with the remote application server, thereby causing the mobile computing device to enter an online mode (mobile device online, ¶[0136]);
		synchronizing the memory of the mobile computing device with the remote application server (mobile device synchronizing with email server, i.e., remote application server, ¶[0045]).

The prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶[0030]-[0033], Fig. 2, 3, and recited in independent claims 1 
		synchronizing the memory of the mobile computing device with the remote application server, the synchronizing comprising:
			receiving, from the remote application server, a remote update packet corresponding to the state container, the remote update packet associated with a second timestamp;
			comparing the first timestamp associated with the local update packet with the second timestamp associated with the remote update packet;
		 	in response to determining that the first timestamp is earlier than the second timestamp:  first modifying contents of the state container based on the local update packet, and second modifying the first modified contents of the state container based on the remote update packet; and
		initiating display of, using the GPU, a graphical user interface representation of the second modified contents of the state container to a user of the mobile computing device (claim 1; similarly recited in claim 11).

	These limitations, in conjunction with the other limitations of the independent claims, are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257.  The examiner can normally be reached on 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441